Citation Nr: 0514379	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from October 1990 to November 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the January 2005 Statement of Accredited Representative in 
Appealed Case, the representative requested service 
connection for a psychiatric disorder.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is service-connected for right knee 
disability rated as 40 percent disabling and syncope, 
blackout spells rated as 20 percent disabling.  

3.  The veteran reportedly completed the 12th grade and one 
year of college.  

4.  The veteran has reportedly been unemployed since August 
1999.  

5.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; the evidence of record 
fails to show that the veteran is otherwise unemployable by 
reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 4.15, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the January 2000 rating decision, 
March 2000 Statement of the Case (SOC), December 2003 
Supplemental Statement of the Case (SSOC) issued by a 
Decision Review Officer (DRO), and June 2004 SSOC issued by a 
DRO, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The March 2000 SOC 
and December 2003 SSOC provided the veteran with notice of 
all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

In correspondence dated in June 2001, the RO advised the 
veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his TDIU claim, including 
which portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to individual unemployability benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in December 
2003 and June 2004 by a DRO, and the SSOCs were provided to 
the veteran.  Also, the Board notes that the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

The Board acknowledges that the June 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA Compensation and Pension examinations 
in June 2000, August 2000, and May 2003 and obtained medical 
opinions on whether the veteran's service-connected 
disabilities rendered him unemployable.  The RO obtained VA 
treatment records dated from September 1998 to December 2003.  
There are several statements of record from VA clinical 
psychologist J.R.D., Ph.D. of Evansville Outpatient Clinic.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


Evidence

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Specifically, the 
veteran contends that his right knee disability and 
psychiatric disorder render him unemployable.  

In VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) filed in September 
1999, the veteran reported that he last worked in August 
1999.  The veteran indicated that he completed the 12th grade 
and one year of college.  

In the June 2000 VA general examination report, the examiner 
(C.H.) commented that due to the veteran's chronic low back 
and right knee problems, he was not physically capable of 
heavy labor or work that required prolonged standing.  The 
examiner maintained that the veteran would seem to be a 
candidate for vocational retraining into a more sedentary 
occupation; however, the examiner added that the veteran 
related that he had been advised that he was psychiatrically 
unfit for such retraining.

In the June 2000 VA epilepsy and narcolepsy examination 
report, the examiner  (C.H.) noted a diagnosis of episodic 
light-headedness and blackout spells.

In the August 2000 VA joints examination report, the examiner 
(G.M.) noted that the veteran's knee problem should be 
regarded as considerably disabling.  The examiner maintained 
that the veteran would likely find it difficult to squat, 
climb stairs, kneel, lift with legs objects greater than 30 
pounds from the floor, maintain a seated position for a 
protracted interval, or walk well beyond household ambulation 
distances.  

In the August 2000 VA epilepsy and narcolepsy examination 
report, the examiner  (C.H.) noted diagnoses of spells of 
lightheadedness with occasional blackouts, etiology not 
firmly established and psychiatric condition.  The examiner 
maintained that the veteran's occupational history indicated 
that he had been mostly impaired by his problems in getting 
along with other people.  The examiner commented that the 
veteran's "spells" might impair his ability to drive or 
operate heavy equipment in an occupational setting.  The 
examiner added however that it did not appear that the 
"spells" would prevent him from doing sedentary work.  The 
examiner maintained that the veteran was most limited by his 
psychiatric condition.  

VA treatment records dated from September 1998 to December 
2003 were reviewed.  

In letters dated in July 2001, June 2002, and June 2004, Dr. 
J.R.D. reported that the veteran's psychiatric problems made 
it very difficult for the veteran to get along with others 
and to concentrate.  Dr. J.R.D. reported on the several 
psychiatric disorders the veteran had been diagnosed with 
throughout the years.  Dr. J.R.D. maintained that the 
veteran's psychiatric disorder had been aggravated by his 
physical condition.  

In a July 2002 letter, Dr. J.R.D. discussed at what point in 
time the veteran became unemployable.  Dr. J.R.D. reported 
that despite regular treatment for his psychiatric disorders, 
the veteran had not reached a level where he would be 
considered employable, and nor was he expected to be in the 
future.  

In the May 2003 VA neurological examination report, the 
examiner (C.H.) noted a diagnosis of neurocardiac syncope, 
possibly due to supraventricular tachycardia.  It was noted 
that the veteran's symptoms were moderately improved on beta-
blocker therapy. 

In the May 2003 VA mental examination report, the examiner 
(A.G.) maintained that the veteran was currently unemployable 
due to his psychiatric illness.  

In the May 2003 VA joints examination report, the examiner 
(C.H.) opined that "it [was] as likely as not that the right 
knee condition ha[d] aggravated his psychiatric disability in 
that he ha[d] had difficulty maintaining employment and ha[d] 
problems with his self-esteem that [were] related to his 
right knee disability."  


Analysis

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2004).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran fails to meet the percentage criteria for a TDIU.  
The veteran has a combined evaluation of 50 percent for the 
following service-connected disabilities:  right knee 
disability rated as 40 percent disabling and syncope, 
blackout spells rated as 20 percent disabling.  Thus, while 
at least one disability is ratable at 40 percent, there is 
not sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  

After a review of VA examination reports and VA treatment 
records, the Board found no findings that indicated that the 
current evaluation for the right knee was inappropriate such 
that a Remand would be in order for the RO to consider in the 
first instance whether the veteran was entitled to a higher 
disability rating.  For example, there no clinical findings 
that show that the veteran's right knee is manifested by 
ankylosis or that extension is limited to 45 degrees or more, 
which are criteria associated with ratings in excess of 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 
(2004).  There are also no clinical findings that show that 
the veteran's right knee disability presents an exceptional 
or unusual disability picture that takes the veteran's case 
outside of the norm.  38 C.F.R. §§ 3.321(b), 4.1, 4.15, 
4.16(b) (2004); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The Board finds the same with respect to the 
veteran's service-connected syncope, blackout spells.  The 
evidence fails to show that the current disability rating 
under Diagnostic Code 8911 is inappropriate or that the 
disability presents an exceptional or unusual disability 
picture that takes the veteran's case outside of the norm.  
The veteran has also placed significance on his psychiatric 
disorders as a factor in his ability to obtain employment, 
but the Board is prohibited from considering nonservice-
connected disabilities in determining whether the veteran's 
service-connected disabilities preclude him from obtaining 
employment.  

As the Court explained in Van Hoose, the sole fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  4 Vet. App. at 363.  A high rating in itself 
is a recognition that the service-connected impairment makes 
it difficult to obtain and keep employment.  Id.  The Board 
finds no circumstances in the record that would place the 
veteran in a different category from other veterans similarly 
rated.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id. 

As noted earlier, there is no medical evidence that the 
manifestations of the veteran's service-connected 
disabilities result in marked functional impairment or 
adversely affect his industrial capabilities in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
There is also no medical opinion that the veteran is 
unemployable solely due to his service-connected 
disabilities.  Rather, the June 2000 VA examiner (C.H.) found 
that the veteran's right knee disability did not preclude him 
from pursuing sedentary occupations, and the August 2000 VA 
examination report shows that the examiner (C.H.) found that 
the veteran's blackout spells would not prevent him from 
doing sedentary work.  Nor does the evidence show that the 
veteran's service-connected disabilities alone have caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disabilities, but 
the veteran's contention is at odds with the objective 
medical evidence of record that shows that the veteran has no 
exceptional or unusual factor associated with his service-
connected disabilities that render the regular schedular 
standards impracticable.  The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the evidentiary record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board 
places less weight or probative value on the veteran's 
statements concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
Thus, the Board finds that the probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of his service-connected disabilities.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


